Order entered September 17, 2018




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00166-CV

    IN RE ROSEWOOD PRIVATE INVESTMENTS, INC., ROSEWOOD VISION
  CORPORATION, INSIGHT EQUITY A.P.X COMPANY, LLC, INSIGHT EQUITY
VISION PARTNERS, LP, AND INSIGHT EQUITY MANAGEMENT COMPANY, LLC,
                              RELATORS

                       On Appeal from the 192nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-11870

                                             ORDER
         Based on the Court’s opinion of this date, we VACATE our February 23, 2018 order

staying all trial court proceedings and CONDITIONALLY GRANT relators’ petition for writ

of mandamus. We ORDER the trial court to issue a written order, within fifteen (15) days of

this court’s opinion, vacating its December 20, 2017 order denying relators’ motion to dismiss,

and dismissing the claims of the real party in interest. We ORDER the trial court to file with

this court, within twenty (20) days of the date of this order, a certified copy of its order issued in

compliance with this order. Should the trial judge fail to comply with this order, the writ will

issue.


                                                        /s/   BILL WHITEHILL
                                                              JUSTICE